Deen, Judge.
On a change of condition hearing in this workmen’s compensation case, the evidence is undisputed that the claimant sustained an accident in January, 1967, when a box he was lifting dropped on his leg; that there was an open infected abrasion and complaints of back pain; that an agreement to pay compensation was entered into; that the company doctor noted muscle spasm and other objective findings which he diagnosed as compensatory back strain; that he referred the employee to other doctors who hospitalized him in March, ■found acute lumbosacral sprain and possible disc injury with guarded prognosis, and that the claimant, although he attempted light work for 6 days in March, is presently physically disabled from this cause. No change in physical condition was shown, the burden being on the employer on this issue. Indemnity Ins. Co. v. Davis, 98 Ga. App. 656 (106 SE2d 172). It is also contended by the employer that if Pirkle has any present back injury it is due not to the injury of January 3rd but to a non-employment connected fall sustained the previous month, the only evidence as to which consisted of the testimony of a chiropractor whom the claimant had visited in December as to statements made to him by the claimant at that time. Although the claimant testified at this hearing, he was not questioned as to a possible previous injury; no proof that it occurred was introduced, and no medical witness testified that the present back disability did not derive from the *746injury on which the agreement to pay compensation was grounded.
Submitted April 3,1968
Decided May 3, 1968.
Robinson, Thompson, Buice & Harben, Sam S. Harben, Jr., for appellant.
Kenyon, Gunter, Hulsey & Sims, Julius M. Hulsey, for appellee.
The award denying the employer’s motion to terminate because of change of condition was affirmed by the full board and by the superior court. No error appears.

Judgment affirmed.


Jordan, P. J., and Pannell, J., concur.